         Case 3:13-cr-00226-RNC Document 380 Filed 11/08/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                        :   Criminal No. 3:13CR226 (RNC)
                                                :
               v.                               :
                                                :
DANIEL CARPENTER                                :   November 8, 2018


  UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE GOVERNMENT’S
  REPONSE TO DEFENDANT’S SUPPLEMENTAL SENTENCING MEMORANDUM

       The Government respectfully submits this motion seeking a one-week extension, until

November 16, 2018, to submit its response to Mr. Carpenter’s supplemental sentencing

memorandum regarding the court-ordered psychiatric evaluations of Mr. Carpenter.              The

Government has conferred with counsel for the defendant, who does not oppose this request. In

support of this motion, the Government submits the following:

       1.      On June 28, 2018, the Court commenced a sentencing hearing in this matter. Prior

to the hearing, the parties submitted lengthy sentencing memoranda. During the sentencing

hearing, the Court indicated it would like additional information on Mr. Carpenter’s mental and

emotional condition currently and during the time of the offense. The Court continued the

sentencing hearing and issued an Order for a psychiatric evaluation. (Docs. 365, 366).

       2.      On October 4, 2018, the parties were provided with the evaluation and testing

reports prepared by the psychiatrists who conducted the court-ordered evaluation of Mr. Carpenter.

(Doc. 372). The Court scheduled sentencing for December 3, 2018, and ordered the parties to

submit supplemental memoranda addressing how the psychiatric evaluation and testing reports

should impact the Court’s sentencing determination. (Docs. 373, 374).            Mr. Carpenter’s

submission was originally due on October 19, 2018, and the Government’s response was due on

November 2, 2018. (Doc. 374).
         Case 3:13-cr-00226-RNC Document 380 Filed 11/08/18 Page 2 of 4



        3.      On October 17, 2018, the Court granted Mr. Carpenter’s motion for extension of

time for the parties to file their submissions so that the parties could discuss their positions with

regard to the psychiatric reports and sentencing. (Docs. 375, 376). Mr. Carpenter’s due date was

extended to October 26, 2018, and the due date for the Government’s response was extended to

November 9, 2018. (Doc. 376). Mr. Carpenter filed his supplemental sentencing memorandum on

October 26, 2018. (Doc. 377).

        4.      The Government respectfully requests a one-week extension, until November 16,

2018, to file its response to Mr. Carpenter’s supplemental sentencing memorandum. The

Government requests this brief extension because one of the undersigned Assistant U.S. Attorneys

had an unforeseen personal issue. The other undersigned Assistant U.S. Attorney was involved in

another trial until last week. Accordingly, the Government needs additional time to complete and

file its response.

        5.      The Government does not expect to file a lengthy submission and anticipates its

response will be approximately equal in length to Mr. Carpenter’s submission.

        6.      The Government has conferred with Mr. Carpenter’s counsel, who does not oppose

the Government’s request.

        WHEREFORE, the Government respectfully requests that the due date for its response to

Mr. Carpenter’s supplemental sentencing memorandum be extended to November 16, 2018.




                                                 2
Case 3:13-cr-00226-RNC Document 380 Filed 11/08/18 Page 3 of 4



                            Respectfully submitted,

                            JOHN H. DURHAM
                            UNITED STATES ATTORNEY


                            /s/ David E. Novick
                            DAVID E. NOVICK
                            ASSISTANT U.S. ATTORNEY
                            Federal Bar No. phv02874
                            157 Church Street, 25th Floor
                            New Haven, CT 06510
                            Tel: 203-821-3700
                            Email: David.Novick@usdoj.gov


                            /s/ Neeraj N. Patel
                            NEERAJ N. PATEL
                            ASSISTANT U.S. ATTORNEY
                            Federal Bar No. phv04499
                            157 Church Street, 25th Floor
                            New Haven, CT 06510
                            Tel: 203-821-3700
                            Email: Neeraj.Patel@usdoj.gov




                               3
         Case 3:13-cr-00226-RNC Document 380 Filed 11/08/18 Page 4 of 4



                                  CERTIFICATION OF SERVICE

       This is to certify that on November 8, 2018, a copy of the foregoing Motion for Extension
of Time was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail on anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                        BY:     /s/ Neeraj N. Patel
                                                NEERAJ N. PATEL
                                                ASSISTANT UNITED STATES ATTORNEY




                                                   4
